DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 27 April 2022, with respect to claim 1 and similar claims in substance have been fully considered and are persuasive.  The rejection of claims 1, 8-13, and 16-18 under 35 U.S.C. 103 has been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, and 10-16 of U.S. Patent No. 11,170,533. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.	Claims 1-6 and 8-18 of the instant application are anticipated by patent claims 1, 3, 4, 6, 7, and 10-16, in that claims 1, 3, 4, 6, 7, and 10-16 of the patent contains all the limitations of claims 1-6 and 8-18 of the instant application. Claims 1-6 and 8-18 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/512,317
U.S. Patent 11,170,533
1. A computer-implemented method for image compression, under control of
one or more computer systems configured with executable instructions, the method comprising: obtaining an image dataset in computer-readable form, wherein image data in the image
dataset comprises a plurality of pixel image value arrays, wherein a first pixel image value array having a first number of image value array samples each having an image value, a depth value, and an association with an associated pixel position;
1. A computer-implemented method for compressing image data that includes depth information, the method comprising: under the control of one or more computer systems configured with executable instructions: obtaining an image dataset in computer-readable form, wherein image data in the image dataset comprises a plurality of pixel image value arrays, wherein a first pixel image value array having a first number of image value array samples each having an image value, a depth value, and an association with an associated pixel position; 
determining, for the first number of image value array samples, a compressed image;
determining, for the first number of image value array samples, a compressed image;
determining, for the first number of image value array samples, a compressed image value array comprising a second number of compressed image value array samples, wherein the second number of compressed image value array samples is less than or equal to the first number of image value array samples and wherein compressed image value array samples are computed based on (1) the first number of image value array samples and (2) combining criteria that is a function at least of an error threshold of errors between a second pixel color value function derived from the compressed image value array and the first pixel image value array; and generating a modified image dataset wherein the first pixel image value array
represented in the image dataset by the first number of image value array samples is represented in the modified image dataset by the second number of compressed image value array samples.
determining, for the first number of image value array samples, a compressed image value array comprising a second number of compressed image value array samples, wherein the second number of compressed image value array samples is less than or equal to the first number of image value array samples and wherein compressed image value array samples are computed from the first number of image value array samples and combining criteria, wherein the combining criteria are based on object data and/or depth variations of depth values in the first pixel image value array; generating a modified image dataset wherein the first pixel image value array represented in the image dataset by the first number of image value array samples is represented in the modified image dataset by the second number of compressed image value array samples; determining an error threshold between a second pixel color value function derived from the compressed image value array and the first pixel image value array; and adding an additional sample to the compressed image value array to reduce an error below the error threshold.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 1 of U.S. Patent 11,170,533. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 11,170,533.
Claims of Instant Application
1
2
3
4
5
6
8
9
10
11
12
13
14
15
16
17
18
Claims of U.S. Patent 11,170,533
1
1
1
1
1
1
3
4
6
7
10
11
1
12
13
14
15



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art does not clearly disclose the computer-implemented method of claim 6, wherein the set of anticipated edits to the image
dataset are limited to inserting new objects into a scene and/or editing an individual object color, and wherein samples within a nearness depth range are combined
independent of whether the samples have different object IDs.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Montrym et al. (US 6,452,595 B1) discloses the combination of subpixel samples to determine pixel color and intensity.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613